Citation Nr: 9935019	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
January 1972 and from October 1974 to September 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO denied entitlement to 
specially adapted housing and entitlement to special home 
adaptation grant.


FINDINGS OF FACT

1.  Service connection has been established for multiple 
sclerosis, currently evaluated as 60 percent disabling; 
asthma, currently evaluated as 30 percent disabling; foveal 
macular retinopathy, left, currently evaluated as 10 percent 
disabling; and right index finger fracture, low back strain, 
sinusitis, and skin rash, tinea cruris, all evaluated as 
noncompensably disabling.  Additionally, the appellant has 
been assigned a total rating for compensation based upon 
individual unemployability.

2.  The appellant's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity with the residuals of an organic disease 
which so affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

3.  The appellant is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  The appellant is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.  38 U.S.C.A. §§ 2101(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.809, 4.63 (1999).

2.  The appellant is not entitled to a certificate of 
eligibility for assistance in acquiring a special home 
adaptation grant.  38 U.S.C.A. §§ 2101(b), 5107 (West 1991); 
38 C.F.R. §§ 3.809, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has appealed the denial of specially adapted 
housing.  The appellant asserts that his multiple sclerosis 
has progressed and that he needs ramps both inside and 
outside of his house.  He has not claimed and the evidence 
does not show loss or loss of use of an extremity, blindness 
or any other criteria listed in the statute or regulation.  
Rather, the appellant asserts that he cannot walk without the 
assistance of a walker or a cane.

Service connection has been established for multiple 
sclerosis, currently evaluated as 60 percent disabling; 
asthma, currently evaluated as 30 percent disabling; foveal 
macular retinopathy, left, currently evaluated as 10 percent 
disabling; and right index finger fracture, low back strain, 
sinusitis, and skin rash, tinea cruris, all evaluated as 
noncompensably disabling.  Additionally, the appellant has 
been assigned a total rating for compensation based upon 
individual unemployability.

In a July 1996 private medical record, Dr. Daniel W. 
McLaughlin stated that the appellant's multiple sclerosis 
caused him to have a number of neurological problems, 
including weakness of his legs and arms, blurred vision, 
memory loss, and fatigue.  Dr. McLaughlin added that the 
symptoms would worsen with any exertion.  In a December 1996 
private medical record, Dr. Leal A. Stone stated that the 
appellant had mild deficits in visual perception organization 
and difficulty with balance, where the appellant found it 
necessary to use a cane or a wheelchair.  Dr. Stone stated 
that the appellant was severely functionally impaired.

The appellant underwent a VA examination in February 1997.  
The VA examiner noted that the appellant was in a wheelchair, 
but that the appellant was able to go from the wheelchair to 
the examining table with the use of a cane.  The VA examiner 
stated that the appellant moved slowly and was weak, but that 
he was able to perform the activity.  Examination of the left 
eye revealed retinal problems.  The visual acuity was 20/200 
in the left eye.  The VA examiner stated that the right eye 
was corrected.  Pupils were equal, round, and reactive to 
light and accommodation.  The VA examiner noted that the 
appellant had good central and peripheral vision in the right 
eye and that funduscopic examination was normal in both eyes.  
The VA examiner stated that the appellant's muscle strength 
was generally weak over the entire body in doing a third 
degree of muscle testing.  The VA examiner stated that the 
appellant would be considered fair to poor in most of the 
muscle function testing.  Deep tendon reflexes were intact 
and symmetrical bilaterally.  The relevant diagnosis was 
multiple sclerosis.

In a separate VA examination report, the VA examiner stated 
that the appellant reported waxing and waning in visual 
acuity of the left eye.  The appellant reported having 
balance difficulty and weakness in the left side of his body.  
Examination of the appellant's eyes revealed that the corneas 
were clear, sclerae were nonicteric, and conjunctiva were 
noninjected.  Visual acuity was 20/70 in the right eye and 
20/200 in the left eye, with glasses.  Pupils reacted to 
light in both eyes.  There was no afferent pupillary defect 
observed.  Funduscopic examination (nondilated) was limited, 
but the VA examiner noted that the disks appeared sharp 
bilaterally.  The VA examiner stated that the there was 
decreased light touch, pin prick, vibration, and 
proprioception at the left upper and lower extremities, with 
an additional decrease in light touch and pin prick in a non-
dermatomal pattern at the flexor surface of the forearm on 
the left.  Reflexes were symmetrical.  The VA examiner stated 
that the appellant walked with considerable apparent 
difficulty with a cane.  The VA examiner noted that it was 
difficult to characterize the appellant's specific gait 
abnormality because it was not consistent with any specific 
muscle group weakness.  

In a March 1997 letter, Dr. Erich W. Garland stated that the 
appellant had been under his care since June 1992.  The 
appellant complained of blurred vision, impairment in his 
ability to ambulate, and numbness in both hands.  Dr. Garland 
stated that the appellant continued to have progressive 
disability in activities of daily living and was limited in 
his ability to ambulate and required a wheelchair for long 
distances and a cane in his home.  Dr. Garland noted that the 
appellant presented in a wheelchair and used the cane for 
maintaining balance.  Visual acuity was 20/200 in each eye.  
Extraocular movements were intact in all fields with mild 
horizontal nystagmus.  Pupils were reactive and equal to 
light.  Fundi and disks were normal.  There was no Marcus 
Gunn pupil present.  Motor examination demonstrated no 
significant weakness in the arms or legs except for 4+/5 
strength in the left shoulder girdle muscle group.  Deep 
tendon reflexes were trace except for 1+/2 in the ankles.  
There was no contractures or atrophy on examination.  Sensory 
examination demonstrated decreased vibration, temperature, 
and pin prick in a stocking greater than glove pattern.

The appellant underwent a VA examination in August 1997.  The 
VA examiner noted that the appellant appeared for the 
examination in a wheelchair.  The VA examiner stated that the 
appellant was confined to a wheelchair but noted that the 
appellant could take a few steps aided by a cane.  The VA 
examiner stated that the appellant had marked difficulty 
getting on the examining table and had a problem with 
balancing with a positive Rombergism.  There was variable 
motor weakness in both the upper and lower extremities, most 
marked on the left.  The strength in the left lower extremity 
varied from 2-/5 to 2+/5 in both the upper extremities.  
There was no atrophy or vesiculations noted.  There was a 
loss of pin prick, light touch, and vibratory sensations over 
both lower extremities and to a lesser extent over the left 
upper extremity.  The diagnosis entered was multiple 
sclerosis with progressive weakness, most marked in the left 
lower extremity.

The appellant underwent a VA examination in October 1997.  
The appellant reported trouble with his vision in his left 
eye and that his vision was deteriorating rapidly.  The 
appellant had full extraocular eye movements in all 
directions without any nystagmus or intranuclear 
ophthalmoplegia.  His optic disks appeared to be normal on 
funduscopic examination.  There was no atrophy in of the 
optic disks.  Motor examination was notable for varying 
degree of weakness mostly in the lower extremities with 4+/5 
bilaterally.  Tone was not increased.  Sensory examination 
was notable for decreased light touch, vibratory, as well as 
temperature on the left side of his hands and legs.  

In June 1998, the appellant had an RO hearing.  He stated 
that he was issued a scooter, a walker, and a cane by the 
Salt Lake City VA Medical Center.  The appellant stated that 
he basically could not ambulate without his cane.  He stated 
that the problem he was having with his house was that he 
could not get into the bathroom.  He stated that the bathroom 
was pretty small and that he had difficulty getting into the 
shower stall.  The appellant stated that the wheelchair would 
not fit into the bathroom, so he could not take it in there.  
He stated that he would sit down in the shower to take a 
shower.  He stated that he was unable to get to the rear of 
his house.  The appellant stated that when he was issued the 
wheelchair, he was told about the housing grant.  The 
appellant's wife stated that the appellant was not able to 
get around both inside and outside of the house.  She stated 
that if they went anywhere, they had to take the wheelchair 
with them and that he could not be left alone in the house.  
She stated that the appellant was not able to walk without a 
cane.  

The issues in this case involve legal questions of 
eligibility and therefore a determination of whether these 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107(a) is not pertinent.  Regardless, all development has 
been accomplished.

The Board is bound by the laws and regulations.  The 
appellant has argued that he cannot ambulate without the use 
of a cane and that he cannot get around his house, both 
inside and outside, with the wheelchair.  The Board concludes 
that the law and regulations are controlling and that there 
is no legal basis for the benefit sought.  The terms of the 
statutes and the regulations are clear and unambiguous.

I.  Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be extended to a veteran if, as 
a result of a total and permanent disability for which 
service-connected compensation is payable under Chapter 11 of 
38 U.S.C.A., the veteran has (1) loss, or loss of use, of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair, or 
(2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity, or (3) loss, or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) loss, or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 
2101(a) (West 1991); 38 C.F.R. § 3.809 (1999).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.

As stated above, service connection has been established for 
multiple sclerosis, currently evaluated as 60 percent 
disabling; asthma, currently evaluated as 30 percent 
disabling; foveal macular retinopathy, left, currently 
evaluated as 10 percent disabling; and right index finger 
fracture, low back strain, sinusitis, and skin rash, tinea 
cruris, all evaluated as noncompensably disabling.  
Additionally, the appellant has been assigned a total rating 
for compensation based upon individual unemployability.  The 
appellant does not have loss of use of both lower 
extremities, although the appellant and his wife have stated 
that the appellant is unable to walk without the assistance 
of a cane or a walker.

Although the evidence indicates that the appellant has 
impaired function of his legs, his visual acuity, and his 
upper extremities, the Board finds that the objective 
clinical evidence of record does not include any clinical 
findings from which it could reasonably be concluded that the 
appellant's service-connected multiple sclerosis and service-
connected foveal macular retinopathy result in loss or loss 
of use of the extremities, blindness in both eyes, or any 
other of the criteria.  Stated differently, there is nothing 
of record to suggest that the disability picture associated 
with the appellant's service-connected disabilities, 
particularly multiple sclerosis and foveal macular 
retinopathy, that equates with the level of disability 
required for a finding of "loss of use" of either lower 
extremity.  

In reaching this decision, the Board has considered the 
medical evidence layed out above.  However, none of the 
medical professionals that have examined the appellant have 
indicated that the eligibility criteria for the benefits 
sought have been met.  The appellant does have impairment in 
the use of his lower extremities; however, he does  not have 
loss of use.  Nothing the experts have established provides a 
legal basis for the benefits sought.

While the Board has carefully considered the contentions 
submitted by and on behalf of the appellant, the controlling 
factor in the denial of the appellant's claim is the lack of 
service connection for any disability which could reasonably 
result in the "loss of use" of an extremity or any other 
criteria needed for this benefit.  The appellant is service 
connected for multiple sclerosis; however, it has not caused 
the appellant the level of disability contemplated by the 
statute and regulations for special adaptive housing.  As the 
governing pertinent provisions of 38 U.S.C.A. §§ 2101 and 38 
C.F.R. §§ 3.350, 3.809, and 4.63 require a showing of such 
service-connected disability, the Board must find that the 
preponderance of the evidence is against the appellant's 
claim, and that entitlement to a certificate of eligibility 
for specially adaptive housing is denied.

The Board notes that the appellant has a total rating based 
on individual unemployability.  Such a rating does not, 
however, provide a legal basis for assigning the benefits 
sought herein.  As noted above, the governing criteria are 
specific as to what is needed for entitlement to this 
benefit, and the Board is bound by that criteria.  38 
U.S.C.A. § 7104; Lineberger v. Brown, 5 Vet. App. 367 (1993).

II.  Special Home Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring necessary home 
adaptations, or a residence already adapted with necessary 
special features, he must be entitled to total and permanent 
disability compensation for blindness in both eyes, with 
visual acuity of 5/200 or less, or for the anatomical loss or 
loss of use of both hands, and not eligible for specially 
adapted housing under 38 U.S.C.A. § 2101(a).  38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a.

As noted above, no allegations with regard to blindness have 
been made, nor does the evidence demonstrate blindness in 
either eye.  The appellant's visual acuity has been, at 
worst, 20/200 in each eye.  With respect to the "loss of 
use" of both hands, neither the appellant nor his 
representative have contended that there is a loss of use of 
a hand due to a service-connected disability.  The appellant 
has complained of weakness in his arms, more his left than 
his right, but he has not alleged the loss of use of his 
hands.  As the governing pertinent provisions of 38 U.S.C.A. 
§ 2101 and 38 C.F.R. §§ 3.350, 3.809a, and 4.63 require a 
showing of such service-connected disability, the Board must 
find that the preponderance of the evidence is against the 
appellant's claim, and that entitlement to a certificate of 
eligibility for special home adaptation grant is denied.


ORDER

Entitlement to specially adaptive housing or special home 
adaptation grant is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

